Citation Nr: 1510027	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-11 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left eye disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for tuberculosis.

6.  Entitlement to service connection for a sleep disability, including as due to an undiagnosed illness.  

7.  Entitlement to service connection for a skin disability, including as due to an undiagnosed illness.  

8.  Entitlement to a higher schedular rating for tinnitus, currently evaluated as 10 percent disabling.  

9.  Entitlement to a higher rating for tinnitus on an extraschedular basis.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1982 to August 1983, and active service from February 2003 to August 2004, with additional periods of ACDUTRA while serving in the Puerto Rico Army National Guard. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for a left eye disability, a sleep disorder and a skin disorder as due to an undiagnosed illness, and entitlement to a higher rating for tinnitus on both schedular and extraschedular bases, have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD have been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In April 2009, the Veteran requested a hearing before a Veterans Law Judge, but in November 2009, he withdrew his hearing request. 
   
In May 2011, the Veteran filed a claim of service connection for a bilateral hip disability, a bilateral knee disability, and a cervical spine disability.  Additionally, a May 2011 letter from a private physician raises a claim to reopen entitlement to service connection for bilateral hearing loss.  These claims are referred to the agency of original jurisdiction (AOJ) for disposition.

The issues of entitlement to service connection for a left eye disability, PTSD, a sleep disability, and a skin disability; entitlement to a higher rating for tinnitus on an extraschedular basis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2002 rating decision denied service connection for an acquired psychiatric disorder other than PTSD on the basis that there was no link to service or to a service-connected disability.  The decision was not appealed and is now final.

2.  Evidence received since June 2002 is new and relates to an unestablished fact necessary to substantiate the acquired psychiatric disorder claim.

3.  The Veteran's pre-existing acquired psychiatric disorder other than PTSD was permanently aggravated as a result of active duty from February 2003 to August 2004.

4.  A February 2006 rating decision confirmed a previous denial of entitlement to service connection for a left eye disability on the basis that there was no link to service.  The decision was not appealed and is now final.

5.  Evidence received since February 2006 is new and relates to an unestablished fact necessary to substantiate the left eye disability claim.

6.  The Veteran does not have asthma.

7.  The Veteran had a positive tuberculin purified protein derivative (PPD) test while on active duty in July 2004; there is no confirmed diagnosis of active pulmonary tuberculosis during service or at any time since service.

8.  The assigned 10 percent rating for tinnitus is the maximum allowable by law.


CONCLUSIONS OF LAW

1.  The June 2002 RO decision, which denied the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The criteria to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.        § 3.156 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder other than PTSD based on service aggravation have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).  

4.  The February 2006 RO decision, which confirmed a previous denial of service connection for a left eye disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

5.  The criteria to reopen the claim of service connection for a left eye disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156 (2014).

6.  The criteria for service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for tuberculosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for a schedular disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the claims to reopen service connection for an acquired psychiatric disorder and a left eye disability, and the merits of the claim for service connection for an acquired psychiatric disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   
 
As to the remaining claims decided herein, a standard September 2007 letter satisfied the duty to notify provisions.

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

Although a VA medical examination or opinion was not provided in connection with the claims of service connection for asthma and tuberculosis, or in connection with the claim for an increased rating for tinnitus, such examinations or opinions are not necessary to make a decision on these claims.  The record does not contain competent lay or medical evidence of a diagnosis of asthma or tuberculosis (or even recurrent symptoms), or of any residuals of these diseases.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the 10 percent rating assigned to the Veteran's tinnitus is the maximum allowable by law.  Thus, a remand of these matters for examinations is unnecessary, as it would not result in a benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Claims to Reopen

The Veteran originally filed a claim of service connection for a neuropsychiatric condition (best characterized as an acquired psychiatric disorder other than PTSD) and a left eye disability in June 2001.  By a June 2002 rating decision, the RO denied the claims on the grounds that neither were shown to be linked to the Veteran's service.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  No new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).  Additionally, the Veteran did not appeal the decision.  Thus, the June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

The Veteran filed a claim to reopen service connection for a left eye disability in August 2005.  By a February 2006 rating decision, the RO denied the claim on the basis that no new and material evidence had been submitted which linked the Veteran's left eye disability to his service.  No new and material evidence was received within expiration of the appeal period.  The Veteran did not appeal the decision, and it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the acquired psychiatric disorder claim is the June 2002 RO decision, and the last final denial pertinent to the left eye disability claim is the February 2006 rating decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since June 2002, several statements from medical professionals have been submitted which link the Veteran's acquired psychiatric disorder to service, or, alternatively, find that a pre-existing acquired psychiatric disorder was permanently aggravated as a result of his second period of active service.  

As to the claim to reopen service connection for a left eye disability, the Veteran has submitted several lay statements asserting that he first noticed a decrease in visual acuity in the left eye immediately following a January 1985 injury to the eye while on ADCUTRA.  See, e.g., November 2008 Medical Evaluation Board (MEB) examination.  The Veteran is competent to report the onset and progression of a decrease in visual acuity.  Layno v. Brown, 6 Vet. App. 465 (1994).  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because it links the Veteran's current disabilities to his service.  See Justus, 3 Vet. App. at 512-13.  Thus, the new evidence relates to unestablished facts necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims, particularly when considering the low threshold for reopening such claims set forth in Shade.  Accordingly, the claims of entitlement to service connection for a left eye disability and an acquired psychiatric disorder other than PTSD are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R.            § 3.156(a).  

The merits of the claim for an acquired psychiatric disorder are addressed in the analysis that follows while the merits of the claim for service connection for a left eye disability are addressed further in the remand section.

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.     § 1111; 38 C.F.R. § 3.304(b).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


A. Acquired Psychiatric Disorder

The Veteran has been diagnosed with various psychiatric disorders other than PTSD, including major depression, paranoid schizophrenia, and other mental illnesses.  He asserts that the disorder had its onset as a result of poor treatment at the hands of superior officers and fellow servicemembers while in basic training at Fort Bliss, during his first period of active duty; or, alternatively, that it is the result of exposure to combat conditions during his second tour of active duty.

As discussed in detail below, the evidence establishes that a pre-existing acquired psychiatric disorder was permanently aggravated by the Veteran's second period of active duty; thus, it is not necessary to address the theory of direct service connection.  

The Veteran's service records reflect that he was present in the Southwest Asia theater of operations during a period of active engagement with enemy forces.  His assertions with respect to events in combat are presumed true.  38 U.S.C.A. § 1154(b).  

The Veteran first sought VA mental health treatment in 1988.  He continued to receive intermittent mental health treatment until his recall to active duty in February 2003.    

A complete entrance examination for this period of service is not available.  In July 2004 post-deployment health assessments, the Veteran stated that he had engaged in combat with the enemy at sea in support of Operation Iraqi Freedom, and that he had been in fear of his life.  He also reported recent thoughts of suicide.    

In October 2004, two months after his discharge from active duty, the Veteran requested that VA mental health care providers give him benzodiazepines to help him sleep.  He also indicated that he had fleeting suicidal ideation.  He was diagnosed with benzodiazepine dependence and referred to substance abuse treatment.    

In April 2006, the Veteran was hospitalized for treatment of "alcohol-induced depressive episodes."  His symptoms continued to increase in severity, resulting in multiple psychiatric hospitalizations for symptoms that were variously diagnosed as paranoid schizophrenia and major depressive disorder with psychotic features.  

In 2007, the Veteran's National Guard unit recommended separation from service, in part due to his psychiatric symptoms.  A November 2008 MEB examination found that the Veteran's psychiatric symptoms were not incurred in the line of duty, and that they existed prior to his entering service. 

In August 2009, the MEB determined that the Veteran's psychiatric disorder caused "marked impairment for further military duty."  The "precipitating stressor" for the Veteran's symptoms was noted as "Deployment to Kuwait ...."  The MEB found that the Veteran's psychiatric symptoms existed prior to his entering service in 2003, but that they were permanently aggravated as a result of his service.  These findings were echoed during Physical Evaluation Board (PEB) proceedings, which were also conducted in August 2009.  

A May 2011 statement from the Veteran's private physician noted the Veteran's report of an onset of symptoms during basic training in 1982, with an aggravation of symptoms after his deployment to Kuwait.  She found that the Veteran's "nervous condition is service connected due to stressors of duties."  

A September 2011 VA examination diagnosed the Veteran's symptoms as "alcohol-related mood disorder," and that his stressor was "family and social problems."  According to the examiner, this alcohol-related mood disorder "overshadow[s] any other possible mental condition at present."

On review, the Board notes the presumption of soundness does not attach in this matter, as there is no entrance examination from the Veteran's second period of active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As there are many service treatment records associated with the claims file, and no evidence an examination was conducted, the Board finds that there was no entrance examination for this period of service rather than just a missing report.

There is ample medical evidence showing that the Veteran had been under psychiatric treatment for many years prior to his activation.  Such evidence constitutes a preponderance of the evidence of the pre-service existence of an acquired psychiatric disorder (other than PTSD) for this period of service.  Thus, this claim is one of service aggravation.

The record establishes that the Veteran's psychiatric disorder increased in severity during and after his second period of active his service.  He reported exposure to combat conditions and fear for his life on a July 2004 post-deployment assessment; on another July 2004 post-deployment assessment, the Veteran reported suicidal ideation.  The Veteran sought VA mental health treatment in October 2004, just two months after his separation from active duty, with symptoms of drug and alcohol abuse and suicidal ideation.  Since then, he has been hospitalized on multiple occasions as a result of his progressively worsening psychiatric symptoms.  His long-term marriage deteriorated and ended in divorce in 2005, within a year of his separation from active duty.  The Veteran's psychiatric symptoms eventually led to his separation from the National Guard.  

While not dispositive on the matter, both the September 2009 MEB and PEB found that the Veteran's pre-existing acquired psychiatric disorder was permanently aggravated as a result of his deployment to the Southwest Asia theater of operations in 2004.  The Veteran's private physician submitted the same finding in a May 2011 letter.

A September 2011 VA examiner stated that the Veteran's symptoms were attributable only to alcohol abuse.  However, the opinion is afforded little, if any, probative weight, as it was offered without rationale, and the examiner did not attempt to reconcile the opinion with the overwhelming evidence, recounted above, that the Veteran's psychiatric symptoms increased in severity as a result of his service.  The Court has firmly held that such opinions, based on an inaccurate factual premise and offered without accompanying rationale, are inadequate for adjudicating claims for service connection.  Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In any case, the development of symptomatic manifestations of a pre-existing disease or injury during or proximately following action with the enemy . . . will establish aggravation of a disability.  See 38 C.F.R. § 3.306(b)(2).  This appears to squarely fit the Veteran's circumstances.

Accordingly, the Board concludes that the Veteran's acquired psychiatric disorder other than PTSD existed before his entrance into active duty in February 2003 into military service; that it underwent a permanent increase in severity as a result of his second period of active duty; and that there is no clear and unmistakable evidence to rebut the presumption of aggravation particularly given the provisions of 38 C.F.R. § 3.306(b)(2).  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Accordingly, service connection for an acquired psychiatric disorder other than PTSD is warranted.  

B. Asthma

In his June 2007 claim for compensation, the Veteran asserted that he has asthma.  The Veteran has not provided any additional lay statements concerning asthma or any other respiratory symptoms.  The voluminous medical treatment records do not document any treatment for asthma, or any other respiratory disability.  There is no mention of asthma, or any other respiratory disability, in the Veteran's service treatment records, or even recurrent symptoms associated with a possible respiratory disability.    

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  Additionally, a chronic disability was not shown to exist immediately prior to the Veteran's pursuit of VA benefits so as to trigger the need for additional inquiry as to whether that disability was still in existence at the time his claim was filed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Absent any competent and credible evidence of asthma or any other respiratory disability (or recurrent symptoms to possibly trigger the duty to assist), there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Tuberculosis

The Veteran's service treatment records reveal that the Veteran had a cough and a positive PPD test in July 2004.  He was followed closely by medical personnel, who ultimately determined that the Veteran did not have active pulmonary tuberculosis.  There is no indication of treatment for active pulmonary tuberculosis at any point after the Veteran's separation from service.  

A positive PPD test result is a laboratory finding used to test for exposure to mycobacterium tuberculosis when exploring a possible diagnosis of tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  It does not represent a clinical finding of tuberculosis.  

The claims file does not reveal that the Veteran currently has a diagnosis of active or inactive tuberculosis.  Although a positive PPD test was noted in service, neither active nor inactive tuberculosis was diagnosed during active duty or within three years of separation from service.  The record does not appear to contain any post-service medical evidence of any positive PPD test or tuberculosis.  

Without a current disability, the Veteran is not entitled to service connection.  Brammer, 3 Vet. App. at 225.  Additionally, a chronic disability was not shown to exist immediately prior to the Veteran's pursuit of VA benefits so as to trigger the need for additional inquiry as to whether that disability was still in existence at the time his claim was filed.  Absent any competent and credible evidence of tuberculosis, or residuals of tuberculosis (or recurrent symptoms to possibly trigger the duty to assist), there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


IV. Increased Schedular Rating for Tinnitus

Service connection for tinnitus was granted by an October 1990 rating decision, and a disability rating of 10 percent was assigned.  The Veteran asserts that a higher rating for tinnitus is warranted.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the veteran's medical history, so that a rating may accurately reflect the veteran's entire clinical picture.  38 C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

Recurrent tinnitus warrants a 10 percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Only a single evaluation is to be assigned for recurrent tinnitus, no matter whether the sound is perceived in one ear, both ears, or in the head.  Id.  The 10 percent evaluation assigned in this case is the maximum schedular evaluation available for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's interpretation that one 10 percent rating is warranted for tinnitus).  There is no legal basis upon which to award a schedular evaluation in excess of 10 percent.  

As a schedular evaluation in excess of 10 percent for tinnitus is not authorized under the law and regulations governing veterans' benefits, the appeal for a higher initial rating must be denied.


ORDER

New and material evidence having been received, the claim to reopen service connection for a left eye disability is granted; to this limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim to reopen service connection for an acquired psychiatric disorder other than PTSD is granted; service connection for an acquired psychiatric disorder other than PTSD is granted. 

Service connection for asthma is denied.

Service connection for tuberculosis is denied.

A schedular disability rating in excess of 10 percent for tinnitus is denied.


REMAND

VA clinical notes show that the Veteran has reported insomnia since approximately 1988.  He asserts that his sleep disorder is either directly related to service, or, alternatively, that it is the result of a service-connected disability.  In addition, the Board notes that the issue of whether a sleep disorder is the result of an undiagnosed illness is raised by the record, given the Veteran's service in Southwest Asia.  A VA examination is necessary to determine the nature and etiology of the Veteran's sleep disorder.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Proper notice with respect to a claim for service connection on a secondary basis, and as due to an undiagnosed illness, must also be provided.  

The Veteran has been diagnosed with a variety of skin disorders, including tinea pedis, dermatitis, and a sebaceous cyst.  He asserts that these skin disabilities are of service origin.  A VA examination is necessary to determine the nature and etiology of the Veteran's skin disorder.  Id.  Proper notice with respect to a claim for service connection on a secondary basis, and as due to an undiagnosed illness, must also be provided.  

A January 1985 record from the Veteran's Puerto Rico Army National Guard unit reflects that he injured his eye in January 1985, while serving a period of ACDUTRA.  He has reported progressively worsening visual acuity in that eye since the injury.  Since the initial injury, however, the eye has also been affected by a cataract and by open-angle glaucoma.  A VA examination is necessary to determine the nature and etiology of the Veteran's left eye disorder.  Id.

The Veteran has been diagnosed with PTSD by various mental healthcare providers.  Although he was afforded a VA examination in September 2011, the examination did not address the etiology of the Veteran's PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a new VA examination must be scheduled for this specific disorder as the Board has already granted service connection on an aggravation basis for an acquired psychiatric disorder other than PTSD.

During the course of the appeal, a regulatory change eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  The examination scheduled upon remand must determine whether the Veteran's PTSD is the result of his fear of hostile military activity in Kuwait.  Id.  

Any updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The claims that require additional development are "inextricably intertwined" with the issue of entitlement a TDIU; thus, the disposition of the TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).   

Additionally, the development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for tinnitus will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Provide proper notification and all required development with respect to the claims of service connection for a sleep disorder and a skin disorder on a secondary basis and as due to an undiagnosed illness.  

2.  Obtain VA treatment records since November 2013.

3.   Thereafter, schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current left eye disability is related to his active service and existed prior to the placement of an intraocular lens in 2001.  The examiner must consider the Veteran's competent report of progressively worsening visual acuity in the left eye after the January 1985 injury while in active service.     

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Also, schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should review the test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If so, the examiner must indicate whether there is a link between the current symptomatology and the Veteran's fear of hostile military activity while in support of Operation Iraqi Freedom.

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Also, schedule the Veteran for a VA examination of his skin disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

After conducting all indicated clinical examinations, the examiner must state whether it is at least as likely as not that any diagnosed skin disability can be attributed to a known clinical diagnosis.  

If so, the examiner must then state whether it is at least as likely as not (probability of 50 percent or greater) that any diagnosed skin disability had its onset as a result of service.  In reaching a conclusion in this matter, the examiner must consider the service treatment records from the Veteran's second period of active service, as well as his assertions that he first observed a skin disability during service.

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Also, schedule the Veteran for a VA examination of his sleep disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

After conducting all indicated clinical examinations, the examiner must state whether it is at least as likely as not that any diagnosed sleep disorder can be attributed to a known clinical diagnosis.  

If so, the examiner must then state whether it is at least as likely as not (probability of 50 percent or greater) that any diagnosed sleep disorder had its onset during a period of active military service.  

If the answer to the above is negative, the examiner must then state whether it is at least as likely as not (probability of 50 percent or greater) that any diagnosed sleep disorder was caused or permanently aggravated by a service-connected disability, such as tinnitus.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, readjudicate the issues remaining on appeal, including entitlement to a TDIU and an extraschedular rating for tinnitus.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


